DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely the identification of parameter values rather than the reception of said values to specify that said values are measured at the encoder end rather than the receiver end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33, 38-46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2012/0016965, of record) [Chen] in view of Nihei (2019/0182520).
Regarding claims 26, 38, 39, 43, and 49, Chen discloses an apparatus comprising:
a video encoder configured to encode video data into a parallel plurality of encoded video streams (fig. 1 video encoder 28), the parallel plurality of encoded video streams comprising the video data encoded according to a respective plurality of different video bitrates (paragraph 0073);
a selector configured to select, based on one or more parameters corresponding to a condition of a wireless communication link (wireless link, paragraphs 0003 and 0163), a selected encoded video stream from the parallel plurality of encoded video streams (paragraph0144); and
a radio to transmit the selected encoded video stream over the wireless communication link (wireless link, paragraphs 0003 and 0163).
Chen fails to disclose the parameters are identified by the selector.
In an analogous art, Nihei teaches shifting the processing burden to determining parameters corresponding to network conditions (e.g. available bandwidth) to the transmission side to speed up the process of delivering the best quality of experience to end users. Network conditions are first determined by the radio device (paragraph 0011-0012), selection of a corresponding bitstream is performed in response (paragraphs 0054-0055), resulting in a faster response time to changing network conditions (paragraphs 0058-0061).
It would have been obvious at the time to a person of ordinary skill in the art to modify the apparatus of Chen to include the parameters are identified by the selector, as suggested by Nihei, for the benefit of a faster response time to changing network conditions.

Regarding claims 27, 40, 44, and 50, Chen and Nihei disclose the apparatus and product of claims 26, 39, 43, and 49, wherein the one or more parameters comprise at least one parameter corresponding to a link capacity of the wireless communication link (available bandwidth, Nihei paragraph 0011).

Regarding claims 28 and 45, Chen and Nihei disclose the apparatus of claims 27 and 43, wherein the selector is configured to select a first encoded video stream having a first video bitrate for a first link capacity of the wireless communication link, and to select a second encoded video stream having a second video bitrate for a second link capacity of the wireless communication link, wherein the first video bitrate is greater than the second video bitrate, and wherein the first link capacity is greater than the second link capacity (Chen paragraph 0144).

Regarding claim 29, Chen and Nihei disclose the apparatus of claim 26, wherein the selector is configured to select the selected encoded video stream based on a link capacity indication from the radio (Nihei fig. 2, available bandwidth unit 14).

Regarding claims 30, 41, and 48, Chen and Nihei disclose the apparatus and product of claims 26, 39, and 43, wherein the selector is configured to, during transmission of a video frame, select a first selected encoded video stream for transmission of a first portion of the video frame, and select a second selected video stream for transmission of a second portion of the video frame (Chen paragraphs 0053 and 0074).

Regarding claims 31, 42, and 46, Chen and Nihei disclose the apparatus and product of claims 26, 39, and 43, wherein the video encoder is configured to generate bitstream information corresponding to the parallel plurality of encoded video streams, bitstream information corresponding to an encoded video stream of the parallel plurality of encoded video streams comprises at least one of an indication of a video frame, or an indication of a video bitrate of the encoded video stream (Chen paragraph 0112).

Regarding claim 32, Chen and Nihei disclose the apparatus of claim 31, wherein the bitstream information corresponding to the encoded video stream comprises at least an indication of a portion of the video frame (Chen paragraph 0112).

Regarding claim 33, Chen and Nihei disclose the apparatus of claim 31, wherein the video encoder is configured to generate the bitstream information corresponding to the encoded video stream in the form of metadata appended to the encoded video stream (MPD, Chen paragraph 0113).

Claims 34, 35, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nihei as applied to claims 26 and 43 above, and further in view of Garg et al. (2010/0128777, of record) [Garg].
Regarding claims 34 and 47, Chen and Nihei disclose the apparatus of claims 26 and 43, but fail to disclose a controller to cause the video encoder to adjust a configuration of the parallel plurality of encoded video streams, the configuration of the parallel plurality of encoded video streams comprises at least one of a count of the parallel plurality of encoded video streams, or the plurality of different video bitrates of the parallel plurality of encoded video streams.
In an analogous art, Garg teaches adjusting encoding parameters based on dynamic changes to available power, reducing encoder load when less power is available, for the benefit of maintaining operations without stressing or overloading resources (paragraph 0053).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus of Chen and Nihei to include a controller to cause the video encoder to adjust a configuration of the parallel plurality of encoded video streams, the configuration of the parallel plurality of encoded video streams comprises at least one of a count of the parallel plurality of encoded video streams, or the plurality of different video bitrates of the parallel plurality of encoded video streams, as suggested by Garg, for the benefit of maintaining operations without stressing or overloading provider resources.

Regarding claim 35, Chen, Nihei, and Garg disclose the apparatus of claim 34, wherein the controller is configured to determine the configuration of the parallel plurality of encoded video streams based on at least one of a power state of a video source comprising the video encoder (Garg paragraph 0053). 

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Nihei and Garg as applied to claim 34 above, and further in view of Ma et al. (2017/0188054, of record) [Ma].
Regarding claims 36 and 37, Chen, Nihei, and Garg disclose the apparatus of claim 34, but fail to disclose the radio is configured to receive power state information from a video sink for receiving the video data, the controller configured to determine the configuration of the parallel plurality of encoded video streams based on the power state information from the video sink.
In an analogous art, Ma teaches tracking the power state information from video sink devices by a video source device in order to determine the optimal availability of individual content streams (paragraph 0047).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus of Chen, Nihei, and Garg to include the radio is configured to receive power state information from a video sink for receiving the video data, the controller configured to determine the configuration of the parallel plurality of encoded video streams based on the power state information from the video sink, as suggested by Ma, for the benefit of maintaining and optimal availability of individual content streams(in the most extreme case, if the power state of all sink devices is set to ‘off’, then the number of available streams would be reduced to zero).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421